Slidell, C. J.
A writ of certiorari is asked with reference to a cause which came up to the District Court upon appeal from a judgment rendered by a Justice of the Peace, in a suit brought by the plaintiff against the defendant, to recover fifty dollars damages for the killing of the plaintiff’s cow. The applicant alleges that his counsel was stopped by the District Judge,- and not allowed to make an argument in his behalf; and bases his application upon the Arts. 855-6-7, &c., of the Code of Practice. The matter in dispute being below the jurisdiction of this court, the cause, and consequently its incidental proceedings, are not within our cognizance. Constitution, Art. 62.
This court derives its jurisdiction from the Constitution, which declares it to be appellate. It can exercise no control over the proceedings of inferior tribunals in causes in which no appeal would lie to this court, and can only interpose its authority when necessary for the maintenance, or in furtherance of its appellate jurisdiction. See also Succession of Macarty, 2 Ann. 979, and cases there cited.
It is therefore ordered, that the application for a certiorari be dismissed at the costs of the applicants.